PER CURIAM.
The appeal' in this action is from an order dismissing an appeal from the municipal court of the city of Crookston. The order appealed from orders that “judgment be entered accordingly.” The practice in such cases is the same as in appeals from justice to district courts. Laws 1895, p. 589, c. 229, § 38; G. S. 1913, § 280; Santala v. Hill, 143 Minn. 289, 173 N. W. 651. An order dismissing such an appeal is not appealable. Appeal lies only from the judgment entered in district court. Graham v. Conrad, 66 Minn. 470, 69 N. W. 215. The appeal is therefore dismissed.